Citation Nr: 1605518	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  08-30 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right wrist/hand disorder, to including scarring.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from December 2001 to December 2006.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in December 2007.  The RO issued a Statement of the Case (SOC) in September 2008.  In October 2008, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In his October 208 Substantive Appeal (on VA Form 9), the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  In a June 2011 letter, he was notified that his hearing had been scheduled for July 2011.  In a subsequent July 2011 letter, the Veteran stated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

In June 2012 and October 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the February 2015 Supplemental SOC (SSOC), additional evidence was added to the record by the Veteran.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a statement dated in February 2015.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

The Veteran has previously been afforded VA examinations and medical opinions in September 2007, October 2012, and February 2015.  Since these examinations, the Veteran submitted photographs of his right arm showing visible scarring in March 2015.  The Veteran stated that these scars were due to his documented in-service right wrist fracture.  The Veteran claimed that his right arm scarring was included in his current claim for a right wrist/hand disorder.  The September 2007 VA joint examiner noted the Veteran's scars on his right forearm, but found they were not service-connected.  However, the September 2007 VA examiner did not review the claims file in providing his opinion, and the VA examination was for joints and not scars.  The October 2012 VA examiner found that the Veteran did not have any scars on his right wrist/hand, which is clearly contradicted by the recent photographs submitted by the Veteran and the September 2007 VA examination report.  The February 2015 VA examiner did not address the Veteran's scarring.  Thus, to date, the Veteran has not been afforded a VA scar examination and a medical opinion addressing the etiology of this scarring following a review of his claims file.  Upon remand, the Veteran must be provided with these.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA scar examination to determine the nature and etiology of his scarring on his right wrist/hand/arm.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current scarring of the right wrist/hand/arm had its onset in service or is otherwise related to active service, to include the documented December 2001 in-service fracture of the right wrist that was casted for six weeks in January 2002 and the June 2002 in-service motor vehicle accident.

The examiner is asked to address the Veteran's lay statements regarding the etiology of the scarring.

A complete rationale, consistent with the evidence of record, should be provided for any opinion offered.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




